Appeals from a final order and judgment of the Supreme Court in favor of respondents, entered March 8, 1949, in New York County, upon the decision of a Referee appointed by the court to hear and determine the consolidated action and proceeding.

Per Curiam.

The Referee erred in holding there was one settlor; there were two settlors to the trust, and as to creditors the trust was void under section 34 of the Personal Property Law. On this record, it was also established that the intention of the settlors was to create a trust for the sole benefit of the settlors who have the right to revoke under section 23 of the Personal Property Law.
The final order and judgment appealed from should be modified accordingly and as so modified affirmed, with costs to appellants payable out of the trust. Findings of fact and conclusions of law inconsistent herewith should be reversed and contrary findings and conclusions made. Settle order.